        Case 2:19-cv-01349-TLN-CKD Document 72 Filed 10/09/20 Page 1 of 2


1                             IN THE UNITED STATES DISTRICT COURT

2                           FOR THE EASTERN DISTRICT OF CALIFORNIA
3
     AMAZING INSURANCE, INC., a Georgia           )
4    corporation,                                 )
                                                  )
5                                      Plaintiff, )  Civil Action No.
     v.                                           )  2:19-cv-01349-TLN-CKD
6
                                                  )
7    MICHAEL A DiMANNO, an individual,            )
     and ACCUIRE, LLC, a Florida limited          )
8    liability company,                           )  ORDER RE:
                                                  )  UNOPPOSED SECOND
9
                                                  )  MOTION TO MODIFY DISCOVERY
10                                                )  DEADLINES
                        Defendants.               )
11                                                )
     _____________________________________________________________________________
12

13   MICHAEL A DiMANNO, an individual,       )
     and ACCUIRE, LLC, a Florida limited liability
                                             )
14   company,                                )
                               Counter-Plaintiff,
                                             )
15
     v.                                      )
16                                           )
     VIKASH JAIN, an individual,             )
17   GERALD DOUGLAS ROBERTON, an individual, )
     and KARA CHILDRESS, an individual,      )
18
     ALEX CAMPOS, an individual              )
19                                           )
                Third-Party Defendants.      )
20
            The Court has reviewed the Defendant’s Unopposed Second Motion to Modify Discovery
21

22   Deadlines, and modifies the Initial Pretrial Scheduling Order as follows:

23                              Discovery            January 15, 2021
                                Initial Expert       March 16, 2021
24
                                Disclosures
25                              Supplemental         April 14, 2021
                                Expert
26                              Disclosures
                                Dispositive          May 14, 2021
27
                                Motions
28



                                                       -1-
        Case 2:19-cv-01349-TLN-CKD Document 72 Filed 10/09/20 Page 2 of 2


1    Dates: October 9, 2020
                                                   Troy L. Nunley
2
                                                   United States District Judge
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                           -2-
